Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

DETAILED ACTION
This is in response to applicant’s RCE/amendment filed on 10/28/2020 to Application #15/893,851 filed on 02/12/2018 in which Claims 1, 3, 5-19, 21 are pending.

Status of Claims
Claims 1, 3, 5-19, 21 are pending, of which Claims 1, 3, 5-19, 21 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 09/22/2020
Applicant’s most recent claim set of 09/22/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Xin Rasmussen on August 25, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended):
A computer-implemented method for electronically distributing content in a meeting to a meeting participant of an enterprise, the method comprising:
receiving, by a computing device, information related to the meeting, including one or more risk definitions corresponding to one or more sections of [[the]] content of the meeting;
determining, by the computing device, a risk level for the meeting participant, wherein the risk level of the meeting participant comprises (i) a personal risk factor of the meeting participant based on a position of the meeting participant in the enterprise, changes during the meeting,
wherein the personal risk factor is a weighted sum of a plurality of elements comprising a number of years the meeting participant has been employed by the enterprise and the position of the meeting participant in the enterprise, and wherein the dynamic environmental measure includes a weighted sum of trustworthiness of the dynamic environmental factor and verification of the trustworthiness of the dynamic environmental factor by at least one electronic detection device;
comparing, by the computing device, the one or more risk definitions of the meeting content with the risk level of the meeting participant;
filtering, by the computing device, the content of the meeting for the meeting participant based on the comparing; and
presenting, by the computing device, the filtered content of the meeting personalized to the meeting participant.


Claim 3: (Currently Amended):
The method of claim 1, wherein the static environmental factor comprises a location of the meeting participant from which the meeting participant is accessing the meeting.


Claim 6: (Currently Amended):
The method of claim 1, wherein the risk level of the meeting participant is a weighted sum of the personal risk factor, the static environmental measure and the dynamic environmental measure.


Claim 7: (Currently Amended):
The method of claim 1, wherein filtering the content of the meeting for the meeting participant comprises removing at least one section of the one or more sections of the meeting content that has a risk definition exceeding the risk level of the meeting participant.


Claim 9: (Currently Amended):
The method of claim 1, further comprising recording, by the computing device, the meeting if the risk level of the meeting participant is above a predetermined threshold.


Claim 10: (Currently Amended):
The method of claim 1, further comprising automatically learning, by the computing device, the dynamic environmental factor, without user input, to assess meeting participant behavior during the meeting.


Claim 11: (Currently Amended):
The method of claim 10, further comprising updating the risk level of the meeting participant during the meeting based on the automatic learning of the dynamic environmental factor.


Claim 13: (Currently Amended):
The method of claim 10, wherein the automatic learning comprises automatically detecting the meeting participant accessing the meeting from an unregistered location and determining a level of security associated with the unregistered location.


Claim 16: (Currently Amended):
A computer-implemented system for electronically distributing content in a meeting to a meeting participant of an enterprise, the system comprising:
an electronic computer with a risk-assessment agent configured to: 
receive information related to the meeting, including one or more risk definitions corresponding to one or more sections of [[the]] content of the meeting;
determine a risk level for the meeting participant, wherein the risk level of the meeting participant comprises (i) a personal risk factor of the meeting participant based on a position of the meeting participant in the enterprise, (ii) a static environmental measure indicating a level of security associated with at least one static environmental factor that remains unchanged throughout the meeting, and (iii) a dynamic environmental measure indicating a level of security associated with at least one dynamic environmental factor that changes during the meeting,
wherein the personal risk factor is a weighted sum of a plurality of elements comprising a number of years the meeting participant has been employed by the enterprise and the position of the meeting participant in the enterprise, and wherein the dynamic environmental measure includes a weighted sum of trustworthiness of the dynamic environmental factor and verification of the trustworthiness of the dynamic environmental factor by at least one electronic detection device;  
compare the risk level of the meeting participant to the one or more risk definitions corresponding to the one or more sections of the content of the meeting; 
filter the content of the meeting for the meeting participant based on the comparing; and
of the meeting personalized to the meeting participant.


Claim 18: (Currently Amended):
The computer-implement system of claim 16, further comprising a risk assessment engine, in electrical communication with the risk assessment agent, configured to supply one or more risk-based assessment rules to the risk assessment agent for determining the risk level for the meeting participant by the risk assessment agent.


Claim 19: (Currently Amended):
The computer-implement system of claim 16, wherein the risk assessment agent is installed on a client computing device of the meeting participant.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-19, 21 are considered allowable.

The instant invention is directed to electronically securely distributing and sharing meeting content.

The closest prior art, as recited, Carlos et al. US Patent Application Publication 2017/0339216 and Bigelow et al. US Patent Application Publication 2009/0234721, are also generally directed to various aspects of electronically securely distributing and sharing meeting content.  However, Carlos et al. or Bigelow et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 16.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
receiving meeting information that includes risk definitions applied to specific sections of the meeting’s content, deciding on a risk level assessment for a participant of the meeting based on the meeting participant’s position in an enterprise to which the meeting participant belongs, a security level tied to a static environmental factor that remains static and unchanged throughout the meeting’s duration, and a security level tied to a dynamic environmental factor that changes throughout the meeting’s duration, with the meeting participant’s risk level assessment being based on a weighted sum of multiple known data points recorded over an extended number of years that the meeting participant has been employed by the enterprise, with the security level tied to a dynamic environmental factor including a weighted sum of the level of trust of the dynamic environment factor and verification of the dynamic environmental, determining how to filter and present meeting content to the meeting participant based on the overall risk and security level assessment of the meeting participant
When combined with the additional limitations found in Claim 1.

Regarding Claim 16:
receiving meeting information that includes risk definitions applied to specific sections of the meeting’s content, deciding on a risk level assessment for a participant of the meeting based on the meeting participant’s position in an enterprise to which the meeting participant belongs, a security level tied to a static environmental factor that remains static and unchanged throughout the meeting’s duration, and a security level tied to a dynamic environmental factor that changes throughout the meeting’s duration, with the meeting participant’s risk level assessment being based on a weighted sum of multiple known data points recorded over an extended number of years that the meeting participant has been employed by the enterprise, with the security level tied to a dynamic environmental factor including a weighted sum of the level of trust of the dynamic environment factor and verification of the dynamic environmental, determining how to filter and present meeting content to the meeting participant based on the overall risk and security level assessment of the meeting participant
When combined with the additional limitations found in Claim 16.

Therefore Claims 1, 3, 5-19, 21 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crosbie at al - US_9286599: Crosbie et al teaches the redacting of online meeting content for online meeting participants.
Toth - US_20150095999: Toth et al teaches the electronic credentialing and identity checking of ones that could potentially be online meeting participants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498